Fitzgerald, C. J.,
dissenting:
Finding myself unable to concur in the prevailing opinion, I deem it proper to make a brief statement of my view of the case as it appears from the transcript filed in this court. This is a suit for specific performance of an alleged contract to convey land. The contract was in the complaint of plaintiff alleged to have been made by plaintiff with one B. G. Clow in the lifetime of said Clow; and the suit is against N. H. West, as administrator of the estate of Said Clow, and also against others named in said complaint as claiming under said Clow. The case was tried without a jury, and the trial court gave' judgment against plaintiff. The plaintiff appeals from said judgment, and also from the order of the court denying his motion for a new trial.
The question before us on this appeal is: Does the evidence sustain the judgment and order? .1 think it does. The plaintiff sued for land, specifically describing it, alleging a contract with defendants’ intestate to convey the same; but his evidence — the defendants not having put in any other than to cross-examine plaintiff’s witnesses — shows that he had no contract to convey land, but merely the sand on the premises described. I deem it unnecessary to quote or *510minutely state the evidence here. It is deemed sufficient that the general statement be here made that no one of plaintiff’s witnesses gives evidence of a buying or selling of land, or a contract for buying or selling land. All the evidence is as to buying and selling the "sand pit” or the "sand hill” on certain premises described in said evidence; or contracting to sell such sand pit or sand hill. Under such state of facts this court would not be justified in disturbing the finding of fact made by the trial court that there was no contract for buying, selling, or conveying land; and without such contract there was nothing of which the court could decree specific performance. The court, however, did find, as a fact, that there was a contract between plaintiff and defendants’ intestate to sell to plaintiff the sand on a certain piece of land described in plaintiff’s complaint; and on this finding, appellant claims that it was error in the court not to give plaintiff judgment for this sand and for plaintiff’s cost of suit. Under the pleadings and evidence in the ease I think the court could not have properly so adjudged.
There was no allegation in the complaint of a denial on the part of defendants, or any one of them, of this right of plaintiff to the sand; or any allegation of refusal by the defendants, or any one of them, to permit plaintiff to take the sand in accordance with the contract as stated in said finding. It is true the court made a finding of such contract; but it made no finding of any breach of said contract. So far as anything that appears in said finding is concerned the defendants may have always permitted plaintiff to take the sand in accordance with the contract found to have been made with plaintiff by defendants’ intestate. Under such circumstances the court could not have adjudged against the defendants for either the sand or the costs of the suit, because plaintiff had failed to prove defendants to have been 'in default. Should defendants hereafter refuse to permit plaintiff to take the sand in accordance with the contract, as stated in the said finding, it may be that plaintiff would have his action to enforce said contract; for then it may be that he could allege, not only a contract to take the sand, but *511also breach thereof by defendants. But as the case now stands here there is no breach of such contract, either alleged in the complaint or proved by the evidence.
Therefore, finding no error in reference to either the judgment or the order appealed from, I think said judgment and the said order should be affirmed.